Citation Nr: 1703470	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  12-09 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher initial rating for post-traumatic stress disorder (PTSD), rated as 30 percent disabling prior to June 7, 2012 and 50 percent disabling thereafter.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Gentry C. M. Hogan, Attorney


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1974 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2011 and December 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The July 2011 rating decision granted service connection for PTSD with an initial 10 percent rating, effective May 28, 2010.  In February 2012, the Agency of Original Jurisdiction (AOJ) increased the rating for PTSD to 30 percent, effective May 28, 2010.  In July 2012, the AOJ increased the rating for PTSD to 50 percent, effective June 7, 2012, resulting in the staged rating currently in effect for the disability.

The December 2016 rating decision denied service connection for a cervical spine disability and entitlement to TDIU.  The Veteran filed a timely notice of disagreement regarding the decision, but he has not been issued a statement of the case regarding the issue on appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The Board notes the Veteran's appeal of the initial rating assigned for PTSD also includes an implied TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, as discussed in more detail below, the Veteran has elected to withdraw the earlier implied TDIU claim as part of the appeal of the initial rating assigned for PTSD and rely solely on his explicit claim for TDIU in August 2016.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (holding that it is permissible to bifurcate the issue of TDIU and adjudicate distinct theories of entitlement separately).

The issues of service connection for a cervical spine disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran withdrew his appeal of the initial rating assigned for PTSD, to include the implied TDIU claim, in a September 2016 written statement.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a).  Withdrawal may be made by the appellant or by his or her authorized representative on the record during a hearing before the Board or in writing.  38 C.F.R. § 20.204(b).  A written withdrawal must include the name of the appellant, the file number, and a statement that the appeal is withdrawn.  Id.

Here, the Veteran's representative submitted a written statement in September 2016 withdrawing his appeal of the initial rating assigned for PTSD, to include the implied TDIU claim.  See Rice, supra.  The September 2016 written statement meets the requirements for a written withdrawal, as it includes the Veteran's name, file number, and a statement the appeal is withdrawn.  In January 2017, the Veteran's representative submitted a second written statement reaffirming the withdrawal of the appeal of the initial rating assigned for PTSD, to include the implied TDIU claim.  Accordingly, the Board finds that the Veteran has clearly and unambiguously withdrawn the appeal of the initial rating assigned for PTSD, to include the implied TDIU claim.  There is no remaining allegation of error of fact or law for appellate consideration.  Therefore, the Board does not have jurisdiction to review the issue, and it is dismissed.


ORDER

The appeal of the initial rating for PTSD, to include the implied TDIU claim, is dismissed.


REMAND

As noted in the introduction, the Veteran filed a timely notice of disagreement regarding the December 2016 rating decision that denied service connection for a cervical spine disability and entitlement to TDIU, which puts the issues in appellate status.  He has not been issued a statement of the case after the submission of his notice of disagreement.  The Board is required to remand those issues for the issuance of a statement of the case.  See Manlincon, supra; 38 C.F.R. § 19.9 (c).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case regarding the issues of entitlement to service connection for a cervical spine disability and entitlement to TDIU.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


